DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 5/23/2022.
           Claims 1-20 are currently pending.
           Claims 1-10 and 18 have been amended.
           Claims 1, 11 and 18 are independent claims.

Reasons for Allowance
2.        Claims 1-20 are allowed over the prior arts of record.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 11-17 were allowed, the reasons for allowance were indicated in the previous office action submitted on 2/24/2022. 
4.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “… a defect detector that receives voltage data from a plurality of voltmeters coupled to a respective feeder line of a plurality of feeders positioned downstream from a transformer, the voltage data characterizing a three-phase voltage for each of the plurality of feeder lines, wherein the defect detector generates an alert indicating that a potential defect exists at a switch positioned upstream of the plurality of feeder lines in response to the voltage data indicating: (I) a drop in two or more phases of voltage at a given feeder line of the plurality of feeder lines occurred within a predetermined amount of time of toggling of the switch; or (ii) a drop in two or more phases of voltage on at least two or more feeder lines of the plurality of feeder lines has occurred.” in combination with all other elements as claimed in claim 1. 

          Regarding claim 18, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “… detecting, by a defect detector that receives voltage data from a plurality of voltmeters coupled to a respective feeder line of a plurality of feeders positioned downstream from a transformer, at least one of a drop in two or more phases of voltage at a given feeder line of a plurality of feeder lines within a predetermined amount of time of toggling of a switch positioned upstream of the plurality of feeder lines and a drop in two or more phases of voltage of at least two or more feeder lines of the plurality of feeder lines; and identifying a defect in a switch positioned upstream of the plurality of feeder lines in response to the voltage drop, wherein at least one three-phase transformer galvanically isolates the switch from the plurality of feeder lines.” as claimed in claim 18.
     As to claim(s) 2-10, the claims are allowed as they further limit allowed claim 1.
     As to claim(s) 19-20, the claims are allowed as they further limit allowed claim 18.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Aleman (U.S Pub. 20210072303) discloses a system and method for locating a fault in an electrical distribution system. A transient current waveform description associated with a line fault in an electrical distribution line is received. A time duration of the transient current waveform is determined based on the electrical current verses time waveform. An estimation that the line fault is likely to have occurred on one of the feeder line or the at least one lateral line is made based on a comparison of the time duration of the transient current waveform to a first threshold. An indication, based on the estimation, that the likely line fault likely occurred on one of the feeder line or the at least one lateral line is provided (see specification for more details).              Sun (U.S Pub. 20200326363) discloses methods are configured for detecting and locating simultaneous faults in a distribution network having primary and secondary buses connected with two-terminal sections. The measured three-phase voltages and currents from the primary buses are received via a communication network, and the series impedances and shunt admittances and the pre-fault connectivity topology are retrieved from the storage. Simultaneous faults are determined to occur by verifying at least one phase of at least three buses having phase current mismatches determined as the differences between the measured values and calculated values using normal topology and phase voltages that are greater than a threshold. A location for each fault is determined individually if the faults are occurring at non-adjacent sections in the distribution network, or jointly if the faults are occurring at adjacent sections in the distribution network. Faulted line sections are isolated by activating switching operations for connected switches to the faulted line sections that communicatively linked to distribution system grid via communication network. (see specification for more details).
          Porter (U.S Pub. 20190237966) discloses a method for detecting a voltage disturbance on an electrical line coupled to a utility that includes calculating a sliding window actual root mean squared (RMS) voltage for each three-phase power signal, calculating a sliding window filtered RMS average voltage for each actual RMS voltage to identify normal changes in the voltage of the power signals from a nominal voltage, and obtaining a difference between the actual RMS voltage and the RMS average voltage for each of the power signals. The method determines whether the difference between the actual RMS voltage and the RMS average voltage for any of the three-phase signals is greater than a first predetermined percentage, or whether the difference between the actual RMS voltage and the RMS average voltage for any of the three-phase signals is less than a second predetermined percentage, and if so, disconnects a load from the utility (see specification for more details).
Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
6/11/2022